DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11 and 22-27) in the reply filed on 10/3/2022 is acknowledged.  The traversal is on the ground(s) that the method claims 12-21 are substantially similar to the apparatus claims.  This is not found persuasive because the method claims 12-21 having method steps of, e.g. sending a signal to a controller of a window drive mechanism in response to the sensed latch position, which requires further search in different classes/subclasses.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/2021 and 10/27/2021 are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 1; a claimed preamble cites for a sub-combination of “A power venting window system”, in line 4; a citation “a latch on the door” is confusing and indefinite because it does not clear that if the Applicant intend to positively combine with “a door”? Clarification is required. Claims 2-11 depending upon the rejected claim 1 are also rejected. 
Re claim 1, line 8; a citation “the motor” does not have a proper antecedent basis, unless the Applicant meant “the DC motor”? Correction is required. 
Re claim 2, line 1; a citation “the window handle” does not have a proper antecedent basis. Correction is required. 
Re claim 2, line 2; a citation “the drive mechanism strike” does not have a proper antecedent basis, unless the Applicant meant “the drive mechanism”? Correction is required. 
Re claim 4, line 2; a citation “the drive mechanism controller” does not have a proper antecedent basis, unless the Applicant meant “the drive mechanism”? Correction is required. Claims 6-11 depending upon the rejected claim 4 are also rejected.
Re claim 6, a phrase “which” renders the claim indefinite because it does not clear whether “which” referring to which structure? Claims 8 and 10 depending upon the rejected claim 8 are also rejected. Claims 7, 26, line 2; having the same issues as mentioned is also rejected.
Re claim 6, a phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claims 7, 8; line 2; having the same issues as mentioned are also rejected.
Re claim 6, line 2; a citation “the controller” does not have a proper antecedent basis. Correction is required. Claims 7, 9, line 1; having the same issues as mentioned is also rejected.
Re claim 9, line 2; a conditional phrase “when” renders the claim indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). claims 11 (line 2), 22 (lines 5-6), 27 (line 2) having the same issues as mentioned, therefore, claims 11, 22-27 are also rejected.
Re claim 10, line 2; a citation “the original parameters” does not have a proper antecedent basis. Correction is required.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-11 and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2006/0090400 to Los et al. (‘Los’).
Re claims 1, 2: Los discloses a power venting window system for a vehicle having a door and at least one window mounted in a window frame for opening and closing, the power venting window system comprising: a latch (par. [0041], line 1) on the door with a sensor (par. [0049], lines 4-5) to sense open and closed positions of the door latch; a drive mechanism 3 with an extendable and retractable arm 9 mounted to the window frame 7 and to the window 8; a DC motor (par. [0035], line 4) to actuate the arm 9 for opening and closing the window; and the sensor being adapted to send a first signal to the motor 20 in response to sensing the open position of the door latch so as is to extend the arm 9 to open the window and to send a second signal to the motor in response to sensing the closed position of the door latch so as to retract the arm to close the window (see Figs. 1-3, par. [0031]); and inherently having a window handle (e.g. opposites to a hinge 4, Fig. 8) is manually actuatable to disengage from the drive mechanism strike allowing the window to be manually opened. 
Re claim 3: wherein the window slides back and forth (e.g. wherein 2 points to, Fig. 1), and wherein the window is manually able to disengage from the drive mechanism 3 allowing manual operation of the window. 
Re claim 4: further comprising a manually activated dash switch (par. [0047], line 2) operatively connected to the drive mechanism controller 3 to power open and close the window independent of the door latch position. 
Re claim 5: further comprising a drive mechanism controller (par. [0022]) operatively connected to the door latch sensor (par. [0049]). 
Re claim 6: wherein the controller (par. [0022], Fig. 13) has an open position which can be calibrated upon initial power up. 
Re claims 7-8: the controller (par. [0022]) inherently has motor current and motor speed reverse threshold limits which can be calibrated upon initial powering of the controller; and wherein the threshold limits can be configured based upon environmental temperature. 
Re claim 9: (see also 112 2nd rejections above) wherein the controller (par. [0022]) causes the drive mechanism 3 to open the window when an object obstructs closing of the window so as to prevent a pinch event. 
Re claim 10: wherein the drive mechanism 3 is reset to the original parameters after a pinch event by a complete cycle of the door latch sensor (par. [0049], lines 4-5).
Re claim 11: (see also 112 2nd rejections above) wherein the controller (par. [0022]) will stop opening of the vent window when an object obstructs opening of the window.
Re claim 22: Los discloses a power venting window system for expelling air from a vehicle cab, the vehicle having a door (Fig. 1), a door latch (par. [0041], line 1), and a window (par. [0031], Figs. 1-3) movable between opened and closed positions, the power venting system comprising: a drive mechanism 3 connected to the window and to the door latch to automatically open the window when the door latch is open so as to vent air from the cab through the window, and to automatically close the window when the door latch is closed. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 23: wherein the drive mechanism 3 is mechanically connected to the window (par. [0031]) and electronically connected to the door latch (par. [0041]).
Re claim 24: further comprising an electric motor 20 coupled to the drive mechanism 3 to open and close the window (par. [0031]).
Re claim 25: further comprising a door latch sensor (par. [0049], lines 4-5) to sense an open or closed status of the door latch and send a signal to the motor 20.
Re claims 26-27: further comprising software (e.g. an electronic circuitry, see Fig. 13) which monitors speed and electrical current of the motor 20 (see pars. [0020]-[0022]) to sense an obstruction which interferes with movement of the window; and wherein the software stops actuation of the drive mechanism 20 when the obstruction is sensed. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale